[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                          ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              January 31, 2006
                                No. 05-12339
                                                             THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                      D. C. Docket No. 01-00257-CR-CC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

      versus

ISIASH RIECO KEYES,

                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                               (January 31, 2006)

Before DUBINA, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Isiash Rieco Keyes appeals his 181-month sentence imposed after he was

convicted of bank robbery, in violation of 18 U.S.C. § 2113(a) and (d) (“Count
One”), and use of a firearm during the commission of the crime, in violation of 18

U.S.C. § 924(c) (“Count Two”). Keyes was originally found guilty not only on

Counts One and Two, but also on a separate count of carjacking (“Count Three”),

and was sentenced to a total of 219 months’ imprisonment, the bottom-end of the

Guidelines range.1 On appeal, however, we vacated Keyes’s conviction for

carjacking as well as his sentence, and remanded for resentencing “limited to

correcting any errors resulting from the erroneous carjacking conviction.” United

States v. Keyes, No. 02-10419 (11th Cir. July 18, 2002) (unpublished). At

resentencing, the district court readjusted the Guidelines offense level in order to

comply with our mandate, and again sentenced Keyes at the bottom of the

Guidelines range, to a total of 181 months.2 As Keyes was not advised of his right

to appeal this sentence, however, he moved for a new judgment in order to protect

his right of appeal. The district court granted the motion and Keyes then filed a

notice of appeal. We vacated the district court’s order, however, so that it could

enter a new judgment pursuant to the procedural requirements of United States v.

Phillips, 225 F.3d 1198 (11th Cir. 2000). The district court then conducted a third



       1
        The district court sentenced Keyes to 135 months on Counts One and Three, to be served
concurrently, and 84 months on Count Two, to be served consecutively to the sentence imposed on
Counts One and Three.
       2
        The district court sentenced Keyes to 97 months on Count One, with a consecutive sentence
of 84 months on Count Two.

                                               2
resentencing, and imposed a sentence identical to that imposed at the previous

resentencing.

       On appeal from his third resentencing, Keyes asserts–for the first time–that

the district court erred in enhancing his sentence, under a mandatory Guidelines

regime, based on facts that were neither admitted by him nor found by a jury, in

violation of United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d

621 (2005). Keyes also claims that his trial counsel’s failure to raise a

constitutional objection at sentencing denied him effective assistance of counsel.

       Keyes could have raised his present constitutional objections in his first

appeal, but failed to do so.3 Thus, he cannot raise them now. See United States v.

Dockery, 401 F.3d 1261, 1262-63 (11th Cir.) (per curiam) (deeming Booker issue

abandoned where, in initial appeal, appellant did not raise a constitutional

challenge to his sentence or assert error based on Apprendi, or any case extending

or applying the Apprendi principle), cert. denied, __ U.S. __, 126 S. Ct. 442, 163

L. Ed. 2d 336 (2005); United States v. Vanorden, 414 F.3d 1321, 1323 (11th Cir.)

(per curiam) (“Because Van Orden did not challenge his sentence on Sixth

Amendment-Apprendi-Blakely-Booker grounds in his first trip through this circuit,

this argument is ‘deemed abandoned.’”), cert. denied, __ U.S. __, 126 S. Ct. 633,


       3
          Although Keyes did object to the application of various sentencing enhancements before
the district court in his first appeal, he did not do so on constitutional grounds.

                                               3
__ L. Ed. 2d __ (2005); United States v. Nunez, No. 04-10463 (11th Cir. June 28,

2005) (per curiam) (unpublished) (“[W]e further now consider Nunez’s sentence in

light of Booker and conclude that Nunez abandoned any Apprendi / Blakely /

Booker claim by not timely raising a constitutional challenge to his sentence in his

initial briefs in his two prior appeals.”).

       We decline to consider Keyes’s ineffective assistance of counsel claim, on

which a factual record has not been properly developed in the district court. See

United States v. Bender, 290 F.3d 1279, 1284 (11th Cir. 2002).

       AFFIRMED.




                                              4